Per Curiam.
On December 14, 1915, the appellant, Jennie Greenwald, was convicted in justice court for King county of the crime of selling intoxicating liquor without a license. She took an appeal to the superior court. The transcript on appeal was filed on the 7th day of February, 1916. On the 23d day of March, 1917, the prosecuting attorney of King county filed a motion to dismiss the appeal for the want of prosecution. The motion was granted.
We are not favored by a statement of facts, and being bound by the record as it is revealed in the transcript, the case falls squarely within, and is controlled by, State v. Buffum, 94 Wash. 25, 161 Pac. 832. Appellant insists that the court abused its discretion in dismissing the case for the reason that, prior to the time the motion to dismiss was filed by the prosecuting attorney, *594appellant had moved that the case be set down for trial. These proceedings are not made a part of the record and cannot be now considered.
Affirmed.